Citation Nr: 1623083	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  09-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Rachel E.D. Churchill, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the VA RO.


FINDING OF FACT

On May 18, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wanted to withdraw his claim of entitlement to service connection for a right shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal are met with respect to the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his representative, submitted a signed statement in May 2016 stating that he wished to withdraw his claim of entitlement to service connection for a right shoulder disability.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.
ORDER

The claim of entitlement to service connection for a right shoulder disability is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


